Exhibit 10.16

REPLIGEN CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’ COMPENSATION POLICY

Cash Fees

Annual Retainer:

 

      Annual Retainer  

Board of Directors (the “Board”)

  

Each Non-Employee Member of the Board

   $ 45,000   

Additional Retainer for the Chairperson

   $ 80,000   

Audit Committee

  

Committee Chairperson

   $ 30,000   

Other Committee Members

   $ 10,000   

Compensation Committee

  

Committee Chairperson

   $ 16,000   

Other Committee Members

   $ 5,000   

Nominating and Corporate Governance Committee

  

Committee Chairperson

   $ 16,000   

Other Committee Members

   $ 5,000   

Emeritus Directors1

  

Chairperson Emeritus1

   $ 35,000   

 

  1 

– Only payable if an emeritus director is not a member of the board of
directors.

The Annual Retainer will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director. Amounts owing to
non-employee directors as Annual Retainer shall be annualized, meaning that for
non-employee directors who join the Board during the calendar year, such amounts
shall be pro rated based on the number of calendar days served by such director.

Per Meeting fees:

None, unless otherwise specifically duly approved by the Board or any committee
thereof hereafter.

Equity

Initial Equity Grant for a Non-Employee Director:

On the effective date of a new director’s appointment or first election to the
Board, such new director shall receive an option to purchase 24,000 shares of
Common Stock on the date he or she joins the Board (the “Initial Award”). The
“strike price” for the Initial Award shall be the Closing Price. The Initial
Award shall vest annually in three equal installments on the first, second and
third anniversary of the date of grant, provided that if a new director is first
elected to the Board at an annual meeting of stockholders, then each vesting
date in respect of such Initial Award shall be on such anniversary of the date
of grant or the date of the annual meeting of stockholders during such year,
whichever is earlier, subject in all cases to service on the Board on such date.



--------------------------------------------------------------------------------

Annual Equity Grant for each Non-Employee Director:

Except for the first annual meeting of stockholders at which a director is first
reelected to the Board, each non-employee director reelected to the Board at any
annual meeting of stockholders shall receive an award of a stock option to
purchase shares of Common Stock and an award of restricted stock units on such
date (collectively, the “Annual Award”).

The stock option to be granted in the Annual Award (i) to the Chairperson of the
Board shall have an aggregate value of $62,500 and (ii) to all other
non-employee directors shall each have an aggregate value of $42,500. The number
of shares subject to each such stock option shall be determined by the Company
using a Black Scholes methodology and its customary assumptions therefor.

The number of restricted stock units to be granted in the Annual Award (i) to
the Chairperson of the Board shall $62,500 divided by the Closing Price and
(ii) to all other non-employee directors shall each be equal to shall be equal
to $42,500 divided by the Closing Price.

Each Annual Award shall be fully vested on the anniversary of the date of grant
or the date of the next annual meeting of stockholders, whichever is earlier,
subject to service on the Board on such date.

Definitions

“Closing Price” shall mean the reported closing price of Repligen Corporation’s
Common Stock on the Nasdaq Global Market on any grant date, or the preceding
business date if there are no market quotations on such date.

“Common Stock” shall mean the common stock of Repligen Corporation, par value
$0.01 per share.

Example

By way of example and not limitation, if a Non-Employee Director is first
appointed to the Board in January 2015, such Non-Employee Director (i) would
receive an Initial Award in January 2015 upon joining the Board, (ii) if
reelected at the next annual meeting of the stockholders (likely in May or June
2015), would not receive the Annual Award upon such reelection to the Board and
(iii) if reelected at each subsequent annual meeting of the stockholders thereto
(the first of which likely in May or June 2016), would receive the Annual Award
upon each such reelection to the Board.

*            *             *

ADOPTED BY THE BOARD OF DIRECTORS on February 26, 2015.

 

2